FILED
                             NOT FOR PUBLICATION                           APR 14 2014

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN G. BRANCA, Special                          No. 11-56926
Administrator of the Estate of Michael J.
Jackson; et al.,                                 D.C. No. 2:09-cv-07084-DMG-
                                                 PLA
                Plaintiffs-counter-defendants
- Appellees,
                                                 MEMORANDUM*
  v.

HEAL THE WORLD FOUNDATION, a
California corporation and UNITED
FLEET, a California corporation,

                Defendants-counter-claimants
- Appellants.



JOHN G. BRANCA, Special                          No. 11-57048
Administrator of the Estate of Michael J.
Jackson; et al.,                                 D.C. No. 2:09-cv-07084-DMG-
                                                 PLA
                Plaintiffs-counter-defendants
- Appellees,

  v.

HEAL THE WORLD FOUNDATION, a
California corporation and UNITED

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
FLEET, a California corporation,

                Defendants-counter-claimants
- Appellants.


                     Appeal from the United States District Court
                        for the Central District of California
                       Dolly M. Gee, District Judge, Presiding

                        Argued and Submitted March 5, 2014
                               Pasadena, California

Before: PREGERSON, PAEZ, and HURWITZ, Circuit Judges.

      Defendants Heal the World Foundation and United Fleet appeal the district

court’s denial of Defendants’ motion pursuant to Federal Rule of Civil Procedure

60(b) seeking relief from the judgment entered against them. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      1.     The district court did not abuse its discretion when it denied

Defendants’ Rule 60(b) motion. See United States v. Chapman, 642 F.3d 1236,

1240 (9th Cir. 2011). First, the district court did not abuse its discretion in

concluding that no relief was warranted under Rule 60(b)(2) because the purported

new evidence was discovered prior to the entry of judgment. See Jones v.

Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir. 1990). Second, the district court did

not abuse its discretion in denying relief under Rule 60(b)(4) because the district

court’s amended judgment only bound Melissa Johnson in her official capacity as
an officer of Defendants. See Fed. R. Civ. P. 65(d)(2); N.L.R.B. v. Sequoia Dist.

Council of Carpenters, AFL-CIO, 568 F.2d 628, 633–34 (9th Cir. 1977). Finally,

the district court did not abuse its discretion under Rule 60(b)(6) because,

notwithstanding any representations by Defendants’ attorney that the Settlement

Agreement that Johnson signed was non-binding, the agreement was only 6 pages

long and was expressly labeled as “binding,” “final,” and “enforceable.” Thus,

enforcement of the agreement was not manifestly unjust. Latshaw v. Trainer

Wortham & Co., Inc., 452 F.3d 1097, 1103 (9th Cir. 2006).

      2.     Because we conclude that relief from the Settlement Agreement and

resulting judgment is not warranted under Rule 60(b), we need not resolve

Defendants’ other arguments regarding whether the district court properly (1)

dismissed Defendants’ counterclaims, and (2) entered a preliminary injunction

against Defendants. See Slaven v. Am. Trading Transp. Co., Inc., 146 F.3d 1066,

1070 (9th Cir. 1998).

      AFFIRMED.